t c memo united_states tax_court tommy k cryer petitioner v commissioner of internal revenue respondent docket no filed date emile l hebert iii for respondent memorandum opinion goeke judge after the filing of the petition herein mr cryer died no substitution of any personal representative has been made consequently when the case was called for trial no appearance was made for mr cryer this case is before the court for redetermination of the income_tax liabilities of mr cryer for the tax years through from through the late mr cryer operated a sole_proprietorship law practice but did not file federal_income_tax returns after an audit using a bank_deposits analysis respondent determined mr cryer had significant income and was liable for various additions to tax for each of the years after mr cryer petitioned this court he met with respondent and the parties agreed that significant reductions in the income_tax and additions to tax were in order which led to various concessions by respondent before trial 1respondent’s notice_of_deficiency determinations were as follows additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year i concessions first the only adjustment for the tax_year was for mr cryer’s unreported income from his law practice for that tax_year and that adjustment was based upon a bank_deposits analysis however when counsel for respondent received the administrative file for this matter it did not contain any bank statements for that tax_year counsel for respondent then determined that mr cryer’s bank statements for the tax_year were no longer available accordingly respondent has conceded in full all adjustments for the tax_year second the adjustments for mr cryer’s unreported income from his law practice for each of the tax years through were also based upon a bank_deposits analysis in the notices of deficiency the amounts determined under the bank_deposits analysis were as follows net taxable deposits dollar_figure dollar_figure dollar_figure less reported gross_receipts -0- total unreported gross_receipts big_number big_number big_number net taxable deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure less reported gross_receipts total unreported gross_receipts -0- -0- big_number big_number big_number big_number big_number before he died mr cryer and counsel for respondent reviewed the bank_deposits analysis and determined that some adjustments to that analysis were warranted after making those adjustments the amounts determined under the bank_deposits analysis are as follows and are the amounts remaining at issue net taxable deposits less reported gross_receipts total unreported gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0 - dollar_figure dollar_figure dollar_figure dollar_figure net taxable deposits less reported gross_receipts total unreported gross_receipts dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure the amounts respondent conceded for and are all of the deposits to the tommy k cryer attorney-at-law trust accounts mr cryer maintained during those tax years the amounts respondent conceded for and are a all of the deposits to the tommy k cryer attorney-at-law trust accounts mr cryer maintained during those tax years and b all of the deposits to another of mr cryer’s bank accounts maintained during those tax years third on the basis of the payroll tax returns mr cryer filed for his law practice for the tax years through and information obtained from third parties he is entitled to the following deductions claimed on schedule c profit or loss from business 2when respondent received the administrative file in this matter it did not contain any bank statements for that other account for or and respondent determined that those bank statements were no longer available wages taxes licenses other expenses allowable sch c expenses dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number wages dollar_figure taxes licenses big_number other expenses big_number dollar_figure big_number big_number dollar_figure big_number big_number allowable sch c expenses big_number big_number big_number ii developments after mr cryer’s death on date pleadings were filed opening the succession of tommy k cryer in the first judicial district_court parish of caddo state of louisiana docket no 560863-b in those proceedings the court denied probate of a purported will of mr cryer the state court has yet to appoint anyone as the executor the administrator or the independent administrator of the succession nor has it appointed anyone to act as curator for any missing heir s there is no party remaining to litigate this case for mr cryer but because of the complexity of the case and respondent’s concessions the court determined that respondent must present evidence to sustain the additions to tax background decedent mr cryer was a resident of louisiana when he filed the petition during the tax years through mr cryer operated a sole_proprietorship law office but did not file a federal_income_tax return for any of those years on date respondent’s revenue_agent sent a letter to mr cryer regarding his tax years through attached to that letter was a request for documents for the tax years through1999 including a general ledgers for his businesses b records detailing asset sale s in those tax years c all business bank account information including statements deposit slips and returned checks for those tax years d verification of all business_expenses for those tax years e copies of all filed payroll returns for those tax years and f all personal bank statements for those tax years mr cryer never produced any of the requested records mr cryer failed to maintain and during the audit for his tax years through failed to submit for examination by respondent complete and accurate books_and_records of his income-producing activities for those tax years as a result of mr cryer’s failure to maintain complete and accurate records of his income-producing activities and his failure to produce complete and accurate records to respondent in connection with the examination of his tax years through respondent could not determine from mr cryer’s records the amount of his gross_receipts from his sole_proprietorship law practice for the tax years through thus respondent determined mr cryer’s gross_receipts from his sole_proprietorship for those tax years through the use of the bank_deposits method the revenue agents who conducted the audit for mr cryer’s tax years through analyzed mr cryer’s bank records for those tax years to determine the gross_receipts for his sole_proprietorship law practice during the tax years through in making that analysis the revenue agents reviewed mr cryer’s bank records to determine whether any of the deposits thereto included nontaxable items such as loans and interaccount transfers mr cryer was married to carolyn f cryer in louisiana during all of the tax years through and during the tax_year until ms cryer died in date louisiana is a community_property_state and respondent’s calculations reflect only mr cryer’s share of the community_income while he was married on the basis of payments reported by third parties respondent determined that mr cryer received dollar_figure of nonemployee compensation in and dollar_figure of capital_gains in one-half of each being unreported income of mr cryer for the respective tax years additionally on the basis of the payments reported by third parties respondent determined that mr cryer’s unreported interest_income is as follows year total unreported interest_income unreported interest_income reportable by mr cryer’s spouse mr cryer’s unreported interest_income dollar_figure dollar_figure -0- -0- dollar_figure mr cryer’s unreported royalty income is as follows total unreported royalty income unreported royalty income reportable by mr cryer’s spouse mr cryer’s unreported royalty income dollar_figure dollar_figure -0- -0- dollar_figure year discussion i addition_to_tax for fraudulent_failure_to_file under rule b the commissioner bears the burden of proving fraud by the taxpayer the commissioner’s burden of proving that an addition_to_tax under sec_6651 for fraudulent_failure_to_file a tax_return is appropriate may be met by evidence of an underpayment of income_tax a deficiency the intent of the taxpayer to evade taxes known or believed to be owing and a failure_to_file a required return unless due to reasonable_cause sec_7454 a rule b 683_f2d_1285 9th cir dunlap v commissioner tcmemo_1993_187 schmitz v commissioner tcmemo_1983_482 during the tax years through mr cryer operated a sole_proprietorship law practice and also received nonemployee compensation gains derived from dealing in property interest and royalties mr cryer did not file a federal_income_tax return for any of the tax years through and did not report any of the income he received during those tax years 3all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect for the years in issue mr cryer failed to maintain and to submit for examination by respondent complete and accurate books_and_records of his income-producing activities for those years as a result respondent used a bank_deposits analysis the presence or absence of fraud is never presumed but is a question of fact that must be established by affirmative evidence 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir 55_tc_85 respondent may prove mr cryer’s fraudulent intent by presenting affirmative proof that he intended to evade taxes that he knew or believed that he owed by conduct intended to conceal mislead or otherwise prevent the collection of such taxes see 394_f2d_366 5th cir aff’g tcmemo_1966_81 80_tc_1111 respondent may also prove mr cryer’s fraudulent intent by means of circumstantial evidence where direct evidence is unavailable see 56_tc_213 53_tc_96 mr cryer failed to report the following amounts of taxable_income he received during the tax years through - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the substantial amounts of taxable_income mr cryer failed to report for the tax years at issue are evidence of his fraudulent intent for those tax years see 740_f2d_659 8th cir aff’g in part rev’g in part tcmemo_1982_466 70_tc_562 aff’d without published opinion 621_f2d_439 5th cir 460_fsupp_1282 s d tex aff’d 586_f2d_1080 5th cir furthermore in the fall of mr cryer submitted income_tax returns for and to the state of louisiana listing the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively on line federal adjusted_gross_income of the louisiana individual state_income_tax returns for those years attached to each of those returns was a statement in which mr cryer wrote he entered the total of all income received during the tax_year la rev stat ann sec_47 42a which was in effect during the tax years through provided that gross_income includes gains profits and income derived from salaries wages or compensation_for personal service or from professions vocations trades businesses and from interest or the transaction of any business carried on for gain or profit la rev stat ann sec_47 161a which was also in effect during the tax years through provided that i n the case of a resident individual items of gross_income from whatever source received shall be included in the taxpayer’s return and the amount of the tax shall be computed upon the entire income from whatever source derived mr cryer’s louisiana income_tax returns for and are admissions that he knew that the income he received during those tax years was taxable as gross_income under the laws of the state of louisiana those louisiana income_tax statutes are similar to the code which provides that gross_income means all income from whatever source derived including compensation_for services including fees and gross_income derived from business sec_61 and accordingly mr cryer who was a practicing attorney in louisiana during those tax years knew or should have known that the income he received at least during the years was taxable as gross_income under the code nevertheless in the statements attached to his louisiana income_tax returns for tax years and mr cryer alleges that none of the income he reported on those tax returns can be regarded as ‘federal adjusted gross income’ in those statements mr cryer also alleged that he did not have any taxable items of income from a taxable source federal gross_income and federal gross adjusted_income as defined by the provisions of the code title_26 united_states_code and the code_of_federal_regulations during the year of that return furthermore in his date letter in response to the revenue agent’s date letter requesting that he produce certain documents mr cryer wrote i have no records of having any taxable items of gross_income from a taxable source for the years listed in your letter in essence mr cryer claimed that the income he received during the tax years at issue from certain sources was taxable under louisiana law but not under federal_law in 506_f3d_405 5th cir the court to which an appeal would lie in this case cited and followed its prior unpublished opinion holding that the argument that income derived from sources within the united_states is not taxable under federal_law is patently frivolous and absurd in his date letter mr cryer also wrote i note that none of the enclosures some of which request information and or documentation have omb control numbers indicating to me that they are not official requests requiring a response in 919_f2d_1440 10th cir the court held that the paperwork reduction act is inapplicable to ‘information collection request’ forms issued during an investigation against an individual to determine his or her tax_liability see also u s c sec c b ii mr cryer’s allegations that a income of a u s citizen earned in and while a resident of a state is not taxable under the code and b that documents issued by the internal_revenue_service without omb numbers are invalid have repeatedly been rejected by this court as well as other federal courts 414_f3d_474 3d cir 947_f2d_1356 9th cir 114_tc_136 mcdougall v commissioner tcmemo_1992_683 aff’d without published opinion 15_f3d_1087 9th cir additional evidence of the fact that mr cryer had but failed to report taxable_income during at least some of the tax years at issue is found in two loan applications he submitted to banks in a loan application mr cryer signed on date and gave to minden bank trust co he listed dollar_figure-dollar_figure per year in the block entitled your present gross salary or commission similarly in a loan application date stamped date that mr cryer gave to regions bank he listed dollar_figure in the field entitled gross monthly income and dollar_figure in the field entitled other monthly income the facts supporting respondent’s determination that mr cryer fraudulently and with intent to evade taxes failed to file federal_income_tax returns reporting his taxable_income and income_tax liabilities for the tax years through include but are not limited to the following mr cryer’s awareness of requirements under the internal_revenue_code for filing returns as evidenced by the federal payroll tax returns he filed for his law practice during each of the tax years through mr cryer’s failure_to_file a federal_income_tax return for any of the tax years through mr cryer’s failure to maintain and submit to respondent complete and accurate records of his sole_proprietorship law practice for through mr cryer’s failure to report any of his gross_receipts from his sole_proprietorship law practice mr cryer’s failure to report any of the other income he received mr cryer’s admissions on his louisiana income_tax returns that he received income that was taxable under louisiana law during the tax years at issue mr cryer’s acknowledgments on loan applications that he submitted to banks that he had taxable_income during some of the years at issue and mr cryer’s eight-year pattern of such activity these facts taken together satisfy respondent’s burden of proving fraudulent intent and establish that mr cryer is liable for additions to tax under sec_6651 for the tax years through ii additions to tax for failure to timely pay tax because mr cryer did not file federal_income_tax returns for through respondent prepared substitutes for returns see sec_6020 additionally mr cryer has never made any payments for his federal_income_tax for any of the years see eg asbury v commissioner tcmemo_2011_107 sec_6651 provides that if a taxpayer fails to pay taxes unless the failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on the return an amount equal to for each month during which the taxpayer continues to fail to pay such taxes not exceeding in the aggregate the record shows no basis to find reasonable_cause accordingly imposition of the additions to tax under sec_6651 for through is justified see pryor v commissioner tcmemo_1994_287 iii additions to tax under sec_6654 for failure to make the required estimated_tax payments sec_6654 provides that if a taxpayer underpays estimated_taxes there shall be added to the tax an amount determined at the annual rate established under sec_6621 on the amount of the underpayment for the period of said underpayment in this case despite receiving gross_receipts from his sole proprietorship law practice nonemployee compensation capital_gains interest_income and royalties during through mr cryer made no estimated_tax payments for any of those years accordingly the imposition of the additions to tax for mr cryer’s failure to pay his estimated_tax for the years through is justified see ballmer v commissioner tcmemo_2007_295 horner v commissioner tcmemo_1994_447 to reflect the foregoing and concessions by respondent decision will be entered under rule
